DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
While the proposed after final amendment will not be entered, the Examiner in the interest of completeness address arguments made.

The references and relevant portions found in AFCP2.0 Search and presented during the Interview are:
Chuang, et al. (US PG PUB 2018/0103260 A1 referred to as “Chuang” throughout) in Paragraphs 25 and 48;
Cote, et al. (US PG PUB 2016/0065973 A1 referred to as “Cote” throughout) in Paragraphs 55 – 62 (and more specifically Paragraphs 55, 58, and 62); and
Wang, et al. (US PG PUB 2013/0266076 A1 referred to as “Wang” throughout) in Paragraph 265 (rendering obvious memory partitions / cache design and types of memories to use).

Applicant amended claims 1 – 2, 8, and 21 – 23 beyond formalities.
The pending claims will be 1 – 13 and 21 – 27 [Page 9 lines 1 – 14].

Applicant contends the amended claims overcome Examiner’s Claim Objections [Page 9 line 15 – Page 10 line 18].  The Claim Objection will be reconsidered when the claims are entered.
Applicant requests to hold Examiner’s Obvious Double Patenting Rejection in abeyance [Page 10 lines 19 – 23].

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
First, the Applicant recites the references against the claims and Specification support for the amendment [Page 10 line 24 – Page 11 line 13].
Second, the Applicant broadly contends the references do not teach the features of the amended claims and discusses Rapaka and Kondo [Page 11 lines 14 – 23].  While the argument is moot in view of new references found, the Examiner observes Kondo  in at least Paragraph 406 renders obvious the use of two memories and motivates the selection of static memories where Paragraphs 410 – 414 at least further render obvious the uses for the memories in motion estimation / compensation.  Additionally Wu in Paragraph 34 renders obvious the use of SRAMs as memories in storing input data for a decoder.
Third, the Applicant concludes the claims are allowable including the dependent claims for at least the reasons given [Page 11 line 24 – Page 12 line 12 line 12].
While the Applicant’s points may be understood, to which the Examiner disagrees, the Examiner in the sole interest to expedite prosecution may cite additional or new references against the claims when entered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/Primary Examiner, Art Unit 2487